Per Curiam.
Pro se petitioner Braneato seeks leave to proceed informa pauperis under Rule 39 of this Court. We deny this request as frivolous pursuant to Rule 39.8. Braneato is allowed until November 2, 1999, within which to pay the docketing fees required by Rule 38 and to submit his petition in compliance with this Court’s Rule 33.1. We also direct the Clerk not to accept any further petitions for certiorari from Braneato in noneriminal matters unless he first pays the docketing fee required by Rule 38 and submits his petitions in compliance with Rule 33.1.
Braneato has abused this Court’s certiorari process. On June 7, 1999, we invoked Rule 39.8 to deny Braneato in *2forma 'pauperis status with respect to a petition for certio-rari. See Brancato v. Connecticut Gen. Life Ins. Co., 526 U. S. 1157. Prior to the Rule 39.8 denial, Braneato had filed six petitions for certiorari, all of which were both frivolous and had been denied without recorded dissent. The instant petition for certiorari thus brings Braneato’s total number of frivolous filings to eight.
We enter the order barring prospective filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam). Brancato’s abuse of the writ of certiorari has been in noncriminal eases, and we limit our sanction accordingly. The order therefore will not prevent Braneato from petitioning to challenge criminal sanctions which might be imposed on him. The order will, however, allow this Court to devote its limited resources to the claims of petitioners who have not abused our processes.

It is so ordered.